Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 1 of 24           PageID #: 343




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

         JESSICA L. FAGRE, as personal        )      No. 1:19-cv-83-LEW
         Representative of the Estate of      )
         AMBROSHIA E. FAGRE                   )
                                              )
            v.                                )
                                              )
         SCOTT W. IRELAND, et al              )



           PLAINTIFF'S RESPONSE TO DEFENDANT PARKS' MOTION
                         FOR SUMMARY JUDGMENT

            The Court should deny summary judgment because there are

         material issues of material fact as to whether Trooper Parks knew

         Amber inside the passenger compartment of the Durango when he

         fired several shots into the windshield, and one into the passenger-side

         window, and whether Trooper Parks was in imminent danger at the

         time he fired the shots.



         I. STATEMENT OF FACTS

            1. Trooper Parks is not in imminent danger when he fires several

         shots at the Dodge Durango. Trooper Parks is standing off the

         roadway on a 3-4 foot high snowbank. (Ireland depo p. 8-9); (Gagnon




                                    Page 1 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 2 of 24              PageID #: 344




         depo. 9). His police cruiser is blocking the road in front of him. (Parks

         depo at p. 73) (Parks Depo Ex. 2). The Durango never drives in the

         direction of the snowbank where Trooper Parks is standing. (Parks

         depo at p. 39, 93). Trooper Parks fires several shots into the Durango as

         it drives towards the parked cruiser. (Id. at 36) He continues to fire one

         or more shots after the Durango struck the cruiser and as it was

         passing him by. (Id. at 40, 73). One of the shots kills Ambroshia Fagre

         (Amber).

            2.      Trooper Parks knows Amber is a passenger in the

         Durango.    Prior   to   the    shooting,     Lt. Arnold   makes   several

         communications over the Maine State Police radio frequency that he is

         at the Durango with a female passenger. (Ireland depo at 20, 21-22).

            On his way to the Arnold Road, Trooper Parks receives a radio

         communication that Lt. Ireland located a vehicle with a female suspect

         inside. (Parks depo at p. 8). The radio communication indicates the

         female is located inside the Durango. (Id. at 19). When Trooper Parks

         first arrives at the location of the Durango, he sees a female, later

         identified Amber, sitting in the passenger seat of the Durango and




                                        Page 2 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 3 of 24                 PageID #: 345




         talking to Chief Brown. (Parks Interrogatory par. 1.); (Parks Depo at p.

         11, 14, 17).

            After leaving the location of the Durango for approximately 17

         minutes, Trooper Parks returns. The Durango is parked in same

         location as when he left earlier. (Parks depo at p. 23, 29). Trooper Parks

         never receives any information Amber has been moved from the

         Durango. (Id. at 24, 30). Trooper Parks never sees Amber outside of the

         Durango. (Id. at 30).

            3.      Trooper Parkers' Cruiser is Blocking the Roadway. Upon

         arriving back at the location of the Durango, Trooper Parks stops his

         cruiser in roadway with couple of feet on each side between cruiser

         and snowbanks. (Id. at 26). The Arnold Road is a narrow roadway with

         not enough room for two cars to pass each other. (Id. at 25). Trooper

         Parks gets out of the cruiser after stopping it and hearing gunshots. (Id.

         at 26). Trooper Parks first moves to the rear of his cruiser. (Id. at 28).

            4.      Trooper Parks is standing in a position of safety on top a

         snowbank of the blocked roadway. The Durango turns onto the

         Arnold Road towards the cruiser blocking the roadway. (Id. at 33).




                                       Page 3 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 4 of 24              PageID #: 346




         Trooper Parks moves up onto snowbank and out of roadway once the

         Durango starts moving. (Id. at 35). Trooper Parks is standing on

         snowbank off the roadway behind the parked cruiser. (Id. at 37-38, 71)

         (Parks Depo Ex. 2). The Durango is in front of Trooper Parks and his

         parked cruiser when Trooper Parks gets up on snowbank off the road.

         (Parks depo at p. 35). The snowbank is off the roadway a couple feet

         from the parked cruiser. (Id. at 39). Trooper Parks is standing on

         snowbank to rear driver-side of the parked cruiser. (Id. at 67).

            5. Trooper Parks can see clearly into the front passenger cab of the

         Durango when he fires the shots. It is light outside with clear visibility

         when the Durango drives towards the cruiser. (Id. at 34). There is

         nothing obstructing Trooper Parks' view of the Durango once he is

         standing on the snowbank. (Id. at 43).

            Trooper Parks can see inside the driver-side cab of Durango from

         his position on snowbank. (Id. at 44). Trooper Parks can see inside the

         passenger-side of the Durango. (Id.). Amber is inside the passenger

         compartment of the Durango as the shots are fired. (Gagnon depo. at

         76-77) (MSP Photos 544, 547, 549). Trooper Parks fires multiple shots at




                                     Page 4 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 5 of 24             PageID #: 347




         the Durango as it heads towards the parked cruiser. (Parks' depo. at

         36). Many of the shots fired by Trooper Parks hit the passenger side

         windshield of the Durango. (Parks depo. at 41, 66, 67, 68) (Parks Dep.

         Ex. 4 & 5) (Gagnon depo at p. 14, 15, 22, 25).

            6. Trooper Parks is in a safe location when he fires the shots. The

         parked cruiser is blocking the Durango's path to Trooper Parks, who is

         standing on a snowbank off the road behind the cruiser. (Parks depo

         at 73) (Parks Depo Ex. 2).

            The Durango never moves towards the snowbank where Trooper

         Parks is standing. (Parks depo. At p 39, 93). The Durango turns slightly

         away from Trooper Parks' position on the snowbank. (Id. at 93).

            At the time Trooper Parks fires the shots, Trooper Parks is unaware

         of who fired the shots he previously heard when arriving back at the

         location of the Durango. (Id. at 64). No shots are ever fired at Trooper

         Parks. (Id.). No one ever attempts to fire any shots at Trooper Parks.

         (Id.). Trooper Parks has no information Amber ever used force against

         anyone, or committed any crime. (Id.).




                                      Page 5 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 6 of 24            PageID #: 348




            7. Trooper Parks continues to fire after the Durango hits the

         cruiser and passes his location. The Durango hits the parked cruiser

         while Trooper Parks is standing on the snowbank. (Id. at 40). Trooper

         Parks continues to fire one or more shots after the Durango hits the

         cruiser and moves passed Trooper Parks' location on the snowbank.

         (Id. at 40, 73). One of the shots fired by Trooper Parks is into the

         passenger side window of the Durango and enters the upper portion

         of the passenger side window. (Id. at 41-42) (Gagnon depo at 14, 30-31).

            8. The Durango is not at risk of escaping or hurting anyone as it

         drives towards the parked cruiser. The Arnold Road is a dead end dirt

         road with no pedestrian or foot traffic and light vehicle traffic. (Parks

         depo at p. 63). In the winter time, the Arnold Road is barely wider than

         one vehicle. (Ireland depo at p. 8). On February 10th, 2017, the

         snowbanks on the sides of the Arnold Road were at least three feet

         high. (Id. at 8-9); (Gagnon depo at p. 9).

            There are no officers, or people, in the path of the Durango as it

         drIveS towards the parked cruiser. (Parks depo at p. 63). Trooper Parks




                                      Page 6 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 7 of 24               PageID #: 349




         can see no officers are holding onto the Durango while it starts driving

         down the Arnold Road. (Id. at 64).

            9. Amber is inside the front passenger cab when she is shot by

         Trooper Parks. After firing the shots, Trooper Parks approaches the

         Durango and sees a male occupant in the driver seat, and Amber in the

         front passenger side of the cab. (Parks depo at p. 49). Amber is

         slumped over towards the driver. (Id. at 53).

            Throughout the events, and during the shooting, Amber is always

         in the front passenger cab of the Durango. Amber is sitting in the

         passenger side of the Durango when Chief Brown first arrives at the

         Arnold Road and throughout his interactions with her. (Brown depo.

         at 12-13, 17-18, 23, 62).

            Moments before Trooper Parks stops his cruiser and fires the shot,

         Chief Brown receives a radio call that the suspect is coming in his

         direction. (Id. at 28). Amber is sitting in the passenger seat when Chief

         Brown receives this information. (Id. at 29). Chief Brown moves around

         front of the Durango to take cover as the suspect approaches. (Id. at

         30). Amber is still sitting in the passenger seat at this time. (Id.). Chief




                                      Page 7 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 8 of 24             PageID #: 350




         Brown sees Amber sitting in the passenger seat facing forward the

         entire time he was at the Durango up until the shooting started. (Id. at

         34).

            After Lt. Ireland shoots the driver, Mr. Bailey, Sergeant Mills and Lt.

         Ireland approach the Durango and shout for the passenger to show her

         hands. (Ireland depo at p. 48). Amber is laying across the center

         console and Mr. Bailey is in the driver seat when Lt. Ireland

         approaches the Durango immediately after the shooting. (Id. at 52).




         II. STANDARD OF REVIEW.

            The Court should only grant summary judgment if the record

         shows there is no genuine dispute as to any material fact and the

         moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

         56(a).

            A fact is “material” if it “‘has the potential to change the outcome of

         the suit under the governing law if the dispute over it is resolved

         favorably to the nonmovant.’” Navarro v. Pfizer Corp., 261 F.3d 90, 93-94




                                     Page 8 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 9 of 24                PageID #: 351




         (1st Cir. 2001) (quoting McCarthy v. Nw. Airlines, Inc., 56 F.3d 313, 315

         (1st Cir. 1995)).

                “Genuine” means “‘the evidence about the fact is such that a

         reasonable jury could resolve the point in favor of the nonmoving

         party.’” Id.

                At the summary judgment phase, the Court “views the facts and

         draws all reasonable inferences in favor of the nonmoving party.”

         Ophthalmic Surgeons, Ltd. v. Paychex, Inc., 632 F.3d 31, 35 (1st Cir. 2011).

                “Credibility determinations, the weighing of the evidence, and the

         drawing of legitimate inferences from the facts are jury functions, not

         those of a judge.” Reeves v. Sanderson Plumbing Prod., 530 U.S. 133, 150

         (2000)(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-51, 106

         S.Ct. 2505 (1986)).



         III.         LAW & ARGUMENT

                The Court should deny summary judgment because there are

         material issues of material fact that show Trooper Parks knew Amber

         was in the passenger cab when he shot into the Durango, and Trooper




                                       Page 9 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 10 of 24                 PageID #: 352




         Parks was not in imminent danger at the time he fired into the

         Durango and killed Amber.



            A.      A Law Enforcement Officer Can Only Use Deadly Force if
                    he is in Immediate Danger.

            A law enforcement officers violates a person's rights under the

         Fourth Amendment if the officer uses more force than is objectively

         reasonable under the circumstances. Graham v. Connor, 490 U.S. 386,

         396–97 (1989). “[T]he use of deadly force is constitutional only if, at a

         minimum, a suspect poses an immediate threat to police officers or

         civilians.” Jarrett v. Town of Yarmouth, 331 F. 3d 140, 149 (1st Cir. 2003).

            An officer must have “probable cause to believe that the suspect

         poses a significant threat of death or serious physical injury to the

         officer or others” to justify the use of deadly force. Tennessee v. Garner,

         471 U.S. 1, 3 (1985).

            Trooper Parks fired shots into the Durango at a time when there

         was no imminent threat to Trooper or anyone else. Trooper Parks was

         in a position of safety off the road on top of a snowbank with the

         cruiser blocking the roadway in front of him. As the Durango drove




                                      Page 10 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 11 of 24              PageID #: 353




         down the road, it turned away from Trooper Parks' position on top of

         the snowbank and crashed into the parked cruiser coming to a stop.

         Furthermore, the Durango was not in a position to escape as Trooper

         Parks' unoccupied cruiser was blocking the roadway.



            B.      Qualified Immunity Does Not Shield an Officer From
                    Violating Clearly Established Law.

            Qualified immunity “protects government officials from liability for

         civil damages insofar as their conduct does not violate clearly

         established statutory or constitutional rights of which a reasonable

         person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

         (2009).

            The First Circuit has determined the existence of qualified

         immunity by a two-part test: “(1) whether the facts alleged or shown

         by the plaintiff make out a violation of a constitutional right; and (2) if

         so, whether the right was ‘clearly established’ at the time of the

         defendant’s alleged violation.” Maldonado v. Fontanes, 568 F.3d 263, 269

         (1st Cir. 2009).




                                     Page 11 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 12 of 24                 PageID #: 354




            Clearly establishing the existence of the right does “not require a

         case directly on point, but existing precedent must have placed the

         statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd,

         563 U.S. 731, 741 (2011); see also White v. Pauly, 137 S. Ct. 548, 551 (2017).

            “To determine the contours of a particular right at a given point in

         time, an inquiring court must look not only to Supreme Court

         precedent but to all available case law.” Hatch v. Dep’t for Children,

         Youth and Their Families, 274 F.3d 12 (1st Cir. 2001).

            The Court may also look to and consider precedent from other

         jurisdiction in determining whether the right was clearly established.

         “[W]e are not inclined to adopt either a hard-and-fast rule that

         precedent from another circuit is always determinative of whether a

         law is clearly established . . . or a rule that such precedent is always

         irrelevant . . . . Among other factors, the location and level of the

         precedent, its date, its persuasive force, and its level of factual

         similarity to the facts before this Court may all be pertinent to whether

         a particular precedent ‘clearly establishes’ law for the purposes of a




                                      Page 12 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 13 of 24               PageID #: 355




         qualified immunity analysis.” El Dia, Inc. v. Rossello, 165 F.3d 106, 110 n.

         3 (1st Cir. 1999).

            As set forth later in the memorandum, Trooper Parks violated

         clearly established law by using deadly force against the occupants of

         the Durango at a time when he was in no immediate danger.



            C.      Trooper Parks Seized Amber by Firing Several Shots into
                    the Durango in Which She Was a Passenger In.

            Trooper Parks seized Amber under the Fourth Amendment by

         firing several shots into the Durango in which she was a passenger

         with the intent of stopping the Durango.

            The Supreme Court has held: "A person is seized by the police and

         thus entitled to challenge the government's action under the Fourth

         Amendment when the officer, by means of physical force or show of

         authority, terminates or restrains his freedom of movement through

         means intentionally applied [.] Thus, an unintended person ... may be

         the object of the detention, so long as the detention is willful and not

         merely the consequence of an unknowing act." Brendlin v. California,

         127 S.Ct. 2400, 2405 (2007) (internal citations and quotations omitted).




                                     Page 13 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 14 of 24             PageID #: 356




            Trooper Parks' intentional actions of firing several shots into the

         Durango in an effort to stop it constitutes a seizure of all of its

         occupants, including Amber. The Trooper did not need to intend to

         shoot Amber in order to seize her. The intentional act of shooting the

         Durango is a seizure that consequentially led to Amber being fatally

         shot.

            The First Circuit case of Landol-Rivera v. Cruz Cosme, 906 F.2d 791

         (1st Cir. 1990) is no longer good law in light of the holding in Brendlin.

         Moreover, the circumstances in Landol-Rivera arre distinguishable as

         the officer in that case was reasonable in using deadly force against the

         vehicle or robber. In this case, it was unreasonable for the Trooper to

         use deadly force against the Durango or its occupants.

            The Third Circuit has suggested the Supreme Court’s decision in

         Brendlin calls into question the holding of Landol-Rivera that only the

         intended target of the shooting is seized. Davenport v. Borough of

         Homestead, 870 F.3d 273, 279 (3d Cir. 2017). Other Circuits have held

         that following Brendlin a passenger in Amber's situation can recover

         for an unlawful seizure. Lytle v. Bexar Cty., 560 F.3d 404, 410 (5th Cir.




                                    Page 14 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 15 of 24              PageID #: 357




         2009); Vaughan v. Cox, 343 F.3d 1323, 1328-29 (11th Cir. 2003); Fisher v.

         City of Memphis, 234 F.3d 312, 318-19 (6th Cir. 2000); Pittman v. Nelms, 87

         F.3d 116, 120 (4th Cir. 1996).

            For example, in Fisher v. City of Memphis, 234 F.3d 312, 2 318-19 (6th

         Cir. 2000), the Court held: "Therefore, violation of the Fourth

         Amendment requires an intentional acquisition of physical control. As

         a result, a seizure occurs even when an unintended person or thing is

         the object of the detention or taking, so long as the detention or taking

         itself is willful." Id. at 318. "Here, Becton's car was the intended target

         of Defendant's intentionally applied exertion of force. By shooting at

         the driver of the moving car, he intended to stop the car, effectively

         seizing everyone inside, including the Plaintiff." Id. at 318-319. The

         same holds true in this case. In shooting the Durango and its driver,

         the Trooper intended to seize all occupants, including Amber.

            All of the Circuits that are at odds with the above holdings were

         before the Brendlin decision, including Landol-Rivera.




                                      Page 15 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 16 of 24           PageID #: 358




            Therefore, the Court should find the Trooper's intentional shooting

         of the Durango and its driver effectively seized all occupants of the

         Durango, including Amber.



            D.     Trooper Park's Seizure of Amber was Unreasonable and
                   Clearly Established at the Time.

            Trooper Parks' use of force was unreasonable because Amber posed

         no threat to Trooper Parks at the time he used deadly force. The

         Trooper was in a position of safety off the roadway and atop a 3-4 foot

         high snowbank with the parked cruiser ahead of him blocking the

         roadway. Firing into the Durango from his position of safety amounts

         to unreasonable force under clearly established law, because the officer

         was in no imminent danger at the time he deployed deadly force.

            The First Circuit has addressed the use of deadly force in a case

         involving a moving vehicle. In Mitchell v. Miller, 790 F. 3d 73, 80 (1st

         Cir. 2015), the Court found qualified immunity for an officer who shot

         a suspect as he sped away in a car. "[T]he test is not whether a person

         was actually directly in the path of the car, but whether it was

         reasonable for Miller to believe—at the point when events were




                                    Page 16 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 17 of 24              PageID #: 359




         rapidly unfolding—that someone was at risk of serious physical

         harm."

            In this case, it was not reasonable for the Trooper to believe anyone

         was in danger of serious harm. No one was in the path of the Durango

         when it drove down the Arnold Road. The Trooper was standing off

         the roadway on a 3-4 foot high snow bank. The parked cruiser was

         blocking the roadway in front of the Trooper's location. And the

         Durango never turned towards the Trooper's position on the

         snowbank, but rather turned slightly away.

            The facts in Miller are quite different from this case. In Miller: "Both

         men were standing close to the Jetta at the point at which Mitchell

         threw the car into a rapid, tight U-turn, and Miller was still holding

         onto the car's door at the time." Id. at 80.

            The case of Brosseau v. Haugen, 543 US 194 (2004) is different than

         this case where the officer was granted qualified immunity for

         shooting at a vehicle as it sped away because the officer was "`fearful

         for the other officers on foot who [she] believed were in the immediate

         area, [and] for the occupied vehicles in [Haugen's] path and for any




                                      Page 17 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 18 of 24             PageID #: 360




         other citizens who might be in the area.'" Id. at 195. Here, Trooper

         Parks did not fire shots into the Durango to protect anyone else.

         Trooper Parks himself was in a position of safety when he fired the

         shots.

            The material issue of fact as to whether Trooper Parks knew Amber

         was inside the passenger cab of the Durango is important to the

         reasonableness of the use of force. The Supreme Court has made a

         distinction between subjective intent and objective intent in deadly

         force cases. The Court stated that "we do not think it practicable to

         conduct … an inquiry into subjective intent." Brower, 109 S.Ct. at 1382.

         In Graham v. Connor, 490 U.S. 386 (1989), the Court stated: "An officer's

         evil intentions will not make a Fourth Amendment violation out of an

         objectively reasonable use of force; nor will an officer's good intentions

         make an objectively unreasonable use of force constitutional".

            There is a material issue of fact as to whether Trooper Parks knew

         Amber was in the Durango when he fired several shots into the

         Durango.




                                    Page 18 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 19 of 24            PageID #: 361




         • Trooper Parks received radio communications that Amber was a
           passenger in the Durango.

         • He saw Amber sitting in the Durango approximately 17 minutes
           before the shooting.

         • He received no subsequent information that she had been removed
           from the Durango.

         • Trooper Parks admitted he could see clearly into the passenger cab of
           the Durango as he was firing shots.

         • Chief Brown saw Amber in the passenger seat seconds before the
           Durango was shot at by Trooper Parks.

         • Immediately following the shooting, Amber is found sitting slumped
           over inside the front passenger seat.

         • Detective Gagnon opined Amber was in the front passenger cab
           when shot.

            The objective act of firing into a moving vehicle the officer knows is

         carrying an innocent passenger shows an intent to seize both

         passengers through the use of force and is unreasonable under these

         circumstances.

            It is significant that Trooper Parks fired a shot into the passenger-

         side window at the time the Durango was passing by his position on

         the snowbank. In Smith v. Cupp, 430 F.3d 766 (6th Cir. 2005), the Court




                                    Page 19 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 20 of 24               PageID #: 362




         reasoned that if a deputy sheriff fired a final fatal shot at an arrestee

         fleeing in a stolen police car after the vehicle passed him, he violated

         the arrestee's constitutional rights.

             Similarly, in Sigley v. City of Parma Heights, 437 F.3d 527 (6th Cir.

         2006), the court ruled that the use of deadly force to shoot and kill a

         suspect fleeing from the scene of an undercover drug bust was only

         justified if, at the time of the shooting, the suspect's vehicle posed an

         imminent danger to officers.

             The Durango was posing not imminent danger to the Trooper at the

         time he deployed deadly force, including the final shot into the

         passenger side window as it was passing him by.1

             Mr. Bailey's prior bad acts did not justify Trooper Parks' use of

         deadly force at the time it was deployed. The caselaw supports the

         conclusion that an officer does not retain the right to use deadly force

         based on a suspects prior actions that have now ceased. In Ellis v.

         Wynalda, 999 F.2d 243, 247 (7th Cir. 1993), the Seventh Circuit


         1It is unknown in this case which shot was the fatal shot that killed Amber.
         The shot into the passenger side window cannot be ruled out as the fatal
         shot.




                                      Page 20 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 21 of 24               PageID #: 363




         recognized as clearly established that a threatening situation may abate

         over time and as that happens, the reasonableness of an officer’s

         justification in using deadly force may wane.

            The Fifth Circuit has held a fleeing motor vehicle does not create a

         per se rule for the use of deadly force. In Lytle v. Bexar County, Tex., 560

         F. 3d 404 (5th Cir. 2009), the Court denied qualified immunity because

         "[the officer] could have had sufficient time to perceive that any threat

         to him had passed by the time he fired." Id. at 414 "As these decisions

         indicate, a suspect that is fleeing in a motor vehicle is not so inherently

         dangerous that an officer's use of deadly force is per se reasonable. In

         assessing the reasonableness of a police officer's use of force, we must

         instead delve into the facts and circumstances of each case." Id. at 416.

            In this case, the circumstances make the Trooper's use of force

         unreasonable.

         • The Durango was blocked by the parked cruiser on the narrow
          road with 3-4 foot heigh snowbanks.

         • The officer was standing off the road on top of a snowbank.

         • The officer was located behind the parked cruiser blocking the road.




                                     Page 21 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 22 of 24                 PageID #: 364




         • The Durango turned slightly away from the officers position on the
           snowbank.

            "It has long been clearly established that, absent any other

         justification for the use of force, it is unreasonable for a police officer to

         use deadly force against a fleeing felon who does not pose a sufficient

         threat of harm to the officer or others. This holds as both a general

         matter, and in the more specific context of shooting a suspect fleeing in

         a motor vehicle. The right in question was therefore clearly established

         on February 28, 2006, and this is sufficient to affirmatively answer the

         qualified immunity question of our inquiry." Id. at 417-18 (internal

         citations and quotations omitted).

            In Vaughan v. Cox, 343 F.3d 1323, 1326-27 (11th Cir. 2003), a police

         officer shot a passenger in a fleeing vehicle after a suspect had led

         police on a highway chase exceeding eighty miles per hour and had

         collided with a police cruiser. The Eleventh Circuit found that

         "[g]enuine issues of material fact remain[ed] as to whether [the

         suspects'] flight presented an immediate threat of serious harm to [the




                                      Page 22 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 23 of 24              PageID #: 365




         police officer] or others at the time [the officer] fired the shot." Id. at

         1330.

             The present case presents the same factual questions of immediate

         harm to the Trooper at the time he used deadly force against Amber

         inside the Durango. Therefore, the Court should deny summary

         judgement on all counts against Trooper Parks.2




         Dated: February 18, 2020




                                                Respectfully submitted,

                                                /s/Hunter J. Tzovarras
                                                Hunter J. Tzovarras, Esq.
                                                Pelletier Faircloth & Braccio LLC
                                                88 Hammond Street, Suite 321
                                                Bangor, Maine 04401
                                                office: (207) 941-8443
                                                fax: (207) 941-0064
                                                hunter@bangorlegal.com




         2 For all the reasons set forth previously as the unreasonableness of the
         Trooper's use of deadly force, the Court should deny summary judgment on
         the State law claims.




                                     Page 23 of 24
Case 1:19-cv-00083-LEW Document 46 Filed 02/18/20 Page 24 of 24          PageID #: 366




                             CERTIFICATE OF SERVICE

             I hereby certify I filed the the above motion using ECF on February
         18, 2020 causing a copy to be sent to:

         Jonathan Bolton
         Assistant Attorney General
         Office of the Attorney General
         Litigation Division
         6 State House Station
         Augusta, ME 04333-0006

         Edward R. Benjamin, Jr., Esq.
         Kasia S. Park, Esq.
         Drummond Woodsum & MacMahon
         84 Marginal Way, Suite 600
         Portland, ME
         (207) 772-1941




                                              /s/ Hunter J Tzovarras




                                   Page 24 of 24
